            Case 1:18-cr-00807-LTS Document 36 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :           18-CR-807 (LTS)
                                                                       :
ALFARABICK MALLY,                                                      :              ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

Laura Taylor Swain, United States District Judge:

        The violation of supervised release hearing scheduled for August 6, 2020, at 3:00 p.m. is

hereby rescheduled to occur as a video conference using the Skype for Business platform on

August 7, 2020, at 2:30 p.m.

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,

and counsel for the Government will appear by video for the proceeding and have been informed

of the necessary information to participate by video; all others will participate by telephone. To

optimize use of the Court’s video conferencing technology, all participants in the call must:

    1. Use a browser other than Microsoft Explorer to access Skype for Business;

    2. Position the participant’s device as close to the WiFi router as is feasible;

    3. Ensure any others in the participant’s household are not using WiFi during the period of
       the call;

    4. Unless the participant is using a mobile telephone to access Skype for Business, connect
       to audio by having the system call the participant;

    5. If there is ambient noise, the participant must mute his or her device when not speaking.

        Members of the press and the public may access the audio feed of the conference by

calling 888-363-4734 and use access code 1527005 and security code 1124.



MALLY - VSR SCHD ORD2.DOCX                                VERSION AUGUST 6, 2020                     1
           Case 1:18-cr-00807-LTS Document 36 Filed 08/06/20 Page 2 of 2




       If Skype for Business does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4734 and use access code 1527005 and security

code 1124. In that event, counsel should adhere to the following rules and guidelines during the

hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

       SO ORDERED.


Dated: August 6, 2020                             ________/s/ Laura Taylor Swain_________
       New York, New York                                 Hon. Laura Taylor Swain
                                                    UNITED STATES DISTRICT JUDGE




MALLY - VSR SCHD ORD2.DOCX
